 

|
Case 3:20-mj-70917-MAG Document 4 Filed 08/25/20 Page 1 of 1

AO 442 (Rev. I1/L1) Arrest Warrant

   

UNITED STATES DISTRICT COURT

for the

Northern District of California

United States of America

Vv. )
Nelly Gabueva, ) Case No.3:20-mj-70917 MAG
aka Nelly Allen, Nelly Allen Gabueva, Nelly Gabutti )
» AD WVUVeAs
)
a : )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Nelly Gabueva (aka Nelly Allen, Nelly Allen Gabueva, Nelly Gabutti) ee
who is accused of an offense or violation based on the following document filed with the court:

4 Indictment O Superseding Indictment 1 Information

C1 Superseding Information @ Complaint
O Probation Violation Petition

Supervised Release Violation Petition Violation Notice O Order of the Court
This offense is briefly described as follows:

18 U.S.C. § 1341 - Mail Fraud

\-
Date: 07/08/2020 TAN i |

Issuing officer's signature f

 

City and state: | San Francisco, CA — HON. THOMAS S. HIXON, U.S. Magistrate Judge ©

Printed name and title

 

Return

 

This warrant was received on (date)

_ , and the person was arrested on (date)
at (city and state)

|
Date: |

U N EXEC UTE D Arresting officer 's signature

Printed name and title

 

 

 

 

og of © MALLS “IBY
